DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant filed an IDS on 8/22/2022. It has been annotated and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control-motion accessibility sensor of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 5, the term “control-motion accessibility sensor” lacks written description. The term is disclosed as such in the claims, but the drawings nor Specification provide any description beyond the appearance of the term itself. Instead, the Specification and Drawings disclose “an engagement or accessibility sensor 1021”. Thus, the structure and function of “control-motion accessibility sensor” lacks written description. 
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not fully persuasive. 

The Applicant contends that: 
“Applicant respectfully submits that a “control-motion accessibility sensor’ and an “end effector actuator” are both shown in the drawings. For example, in reference to FIGS. 6-11, Para. [0154] of the Subject Application explains how “the end effector actuator 1020 includes an
engagement or accessibility sensor 1021.” Non-limiting examples of the claimed end effector.”

The Examiner respectfully disagrees. As the language in the specification (i.e. “engagement or accessibility sensor 1021”) and the language in the claims show (i.e. “control-motion accessibility sensor”), the terms are different and could be construed to be different sensors to one of ordinary skill in the art. 
The Applicant further contends that:
“Specifically, the Office Action asserts that “the control-motion accessibility
sensor” of claim 5 [lacks] written description in both the specification and drawings. Office Action, pg. 4. The above-presented discussion applies with the same or similar force to the rejection under 35 U.S.C. § 112(a). At least, FIGS. 6-11 and Para. [0154] of the Subject Application provide extensive depictions and written description for both of the claimed terms, including a specific—albeit exemplary—end effector actuator 1020 that includes an accessibility sensor 1021.”
The Examiner again respectfully disagrees. Similar to the rebuttal above, the language in the specification (i.e. “engagement or accessibility sensor 1021”) and the language in the claims (i.e. “control-motion accessibility sensor”) disclose differences in the terminology that could be construed to be different sensors to one of ordinary skill in the art. 

(Notes: Once the objection and rejection regarding the term “control-motion accessibility sensor” are overcome, the application is in condition for allowance.). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666